Citation Nr: 1730872	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for moderate hiatal hernia with gastro-esophageal reflux disease (GERD), claimed as digestive system condition.

2.  Entitlement to service connection for groin rash.

3.  Entitlement to service connection for blepharitis, claimed as vision condition.

4.  Entitlement to service connection for a disability manifested by atypical chest pain.

5.  Entitlement to service connection for dental treatment purposes for teeth condition (crown).


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to June 1961.  He also had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case for additional development in July 2014.  The case is now returned for appellate review.  

During the course of the remand, an issue that was previously on appeal, entitlement to service connection for foot rash, was granted service connection in November 2016 with a 0 percent rating assigned, effective November 1, 2010.  The grant of service connection represents a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board with respect to that issue.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for moderate hiatal hernia with GERD, claimed as digestive system condition, groin rash, and disability manifested by atypical chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that any vision condition, to include blepharitis, was not incurred in or caused by any incident of service.

2.  The Veteran does not meet the classes of eligibility for dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for blepharitis, claimed as vision condition are not met. 38 U.S.C.A. §§ 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to VA outpatient dental treatment have not been met. 38 U.S.C.A. § 1712  (West 2014); 38 C.F.R. § 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  December 2010 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any additional relevant, available records that have not been obtained.

The RO did not afford the Veteran VA examinations for the vision disorder or dental treatment.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not suggest that the Veteran's vision condition, to include blepharitis was incurred in service or that he meets any eligibility class for dental treatment.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

As noted in the introduction, the Veteran served on active duty from July 1959 to June 1961 and also had subsequent reserve service.

A.  Blepharitis, claimed as vision condition

The Veteran seeks service connection for a vision condition.  The service treatment records show a March 1967 quadrennial report of medical history, which notes an E-2 profile for defective vision.  A March 1974 treatment record shows a diagnosis of hypermetropic myopic astigmatism.

After service, a July 2010 eye examination shows complaints of headaches and ocular discomfort with a history of amblyopia on the right, and glaucoma.  The assessment was blepharitis.  The Veteran also has received treatment for refractive error and non-surgical senile bilateral cataracts.  See, e.g., April 15, 2014 and April 1, 2014 VA ophthalmology treatment records.  

With respect to the refractive error reported in the medical records, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303 (c) (2016); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303 (c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  

The medical records do not show any disease or injury superimposed on the Veteran's refractive error during active service, which created an additional disability.  Thus, service connection for a refractive error is not warranted.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence also shows that the Veteran's blepharitis is not caused by his service.  

Initially, blepharitis is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) do not apply for this particular disorder.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303 (a) and (d) apply.

There is no record of blepharitis being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that any post-service diagnosis of blepharitis is related to service.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

As for the diagnoses of glaucoma and non-surgical senile bilateral cataracts, neither of these disorders are shown as being related to military service under 38 C.F.R. § 3.303(a) (d), as there is no diagnosis in service or any evidence that the post-service diagnoses are related to military service.  In addition, as cataracts and glaucoma are not chronic conditions under 38 C.F.R. § 3.309(a), there is no basis for providing service connection based on continuous or chronic symptoms from service under 38 C.F.R. § 3.303(b).

Although the Veteran contends that he has a vision condition due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether his vision condition is related to service, or was subject to a superimposed injury or disease, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In summary, the preponderance of the evidence of record indicates that the Veteran's vision condition, to include blepharitis was not shown in service and is not related to service.  Accordingly, service connection for a vision condition, to include blepharitis is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Dental treatment for teeth condition (crown)

The service treatment records show treatment for bridgework in November 1960 and for caries from June to August 1960.  During his reserves service he had a removable upper denture placed and a full crown on the number 8 tooth in June 1986.

Service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352 (1995).  Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility). 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161  (2016).

The Veteran does not meet the requirements under 38 C.F.R. §  17.161  for service connection for the limited purpose of receiving VA dental treatment.  He is service-connected for onychomycosis, which is assigned a 0 percent rating; and does not have any previous or pending claims for a dental condition.  He does not otherwise meet any of the classes of eligibility for dental treatment.  As such the claim is denied.


ORDER

Entitlement to service connection for blepharitis, claimed as vision condition is denied.

Entitlement to service connection for dental treatment purposes for teeth condition (crown) is denied.



REMAND

Hiatal hernia with GERD, claimed as digestive system condition

Additional development is required before adjudication of the claim for entitlement to service connection for moderate hiatal hernia with GERD, claimed as digestive system condition.  The medical opinion provided in March 2015 referenced VA treatment records showing complaints of heartburn, gastric problems, and reflux in 1998, and a diagnosis of reflux with hiatal hernia and gastritis in 2001.  These records are not in the VBMS file, as the earliest VA treatment records are dated in 2009.  These records need to be scanned into VBMS so that the Board can review them.

The medical evidence also is insufficient to address the claim.  The Veteran's July 1959 induction examination notes that the Veteran reported a history of frequent indigestion.  The service treatment records also show complaints of abdominal pain in November 1959 and July 1982 when he was assessed as having abdominal pain, rule out colon spasm, rule out diverticulitis.  In addition, he had complaints of difficulty swallowing with questionable esophagitis on August 6, 1979.  Finally, an August 1989 emergency room (during active duty for training) record shows a sudden onset of substernal chest pain that caused him to fall and lasted about two minutes.  

Post-service evidence shows diagnoses of gastritis, GERD, and hiatal hernia.  A VA examiner in March 2011 determined that the Veteran's chest pain in service was at least as likely as not the same chest pain the Veteran had after service, and also noted that the chest pain could be attributed to his hiatal hernia and GERD.  However, the examiner found that the Veteran's colon spasms and diverticulitis in service were problems of the lower portion of the gastrointestinal tract that were not related to his hiatal hernia or gastroesophageal reflux disease, which also were part of the gastrointestinal tract, but of the upper portion and were not related in etiology or caused by them (hiatal hernia and reflux).  

Another opinion was provided in March 2015, in which the examiner noted that it could not be resolved without resort to speculation whether the complaints of chest pain in service could be attributed to his current GERD and hiatal hernia, because chest pain is a symptom associated with many other conditions.  The examiner also noted that the complaint of chest pain in 1989 was not associated with nausea, vomiting, or heartburn, which would be expected if it was solely due to a problem with his gastrointestinal tract.  However, the examiner did not address the findings of difficulty swallowing with questionable esophagitis in service in 1979.

In addition, the VA examiner, in both opinions, did not address whether the post-service diagnoses of gastritis could be attributed to his complaints of having abdominal pain, rule out colon spasm, and rule out diverticulitis in service.  Additional VA treatment records show intermittent complaints of dysphagia, constipation, nausea, and chest pain, with an assessment of GERD.  See, e.g., VA treatment records dated September 21, 2009; February 24, 2010; and July 22, 2010.  

As it appears the Veteran has symptoms involving both the lower and upper gastrointestinal tract, both in service, and after service, a medical opinion is warranted to resolve the claim.

Concerning the questionable esophagitis and complaints of difficulty swallowing on August 6, 1979, which could be relevant to the service connection claim for GERD, in particular, the health record does not provide the Veteran's duty status at the time of treatment.  As the question of whether such duty was active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) is particularly relevant, attempts to verify the nature of the August 6, 1979 service must be made.

The issue of service connection for chest pain is inextricably intertwined with the gastrointestinal service connection claim, as the medical evidence has noted that a sign of GERD can be chest pain.  Thus, resolution of the chest pain issue is deferred pending the additional development for the gastrointestinal issue.


Groin Rash

The Veteran seeks service connection for a groin rash.  A July 1978 treatment record shows diagnosis of  intertrigo, bilateral, and possibly fungal in nature during active duty for training.  The Veteran noted that he had a groin rash for about three days.  While the post-service medical records do not show any findings pertaining to a groin rash, the Veteran is competent to state that he has had a groin rash since service.  Thus, a medical opinion is warranted to assess whether the Veteran has any present groin rash related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify through official sources whether the Veteran's reserve service on August 6, 1979 was during a period of ACDUTRA or INACDUTRA.  All requests for such information should be included in the claims file.  If the information cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to identify any additional private treatment records pertaining to his gastrointestinal disorders and groin rash. 

3.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his gastrointestinal disorders from January 1998 to present; and for the groin rash from October 2014 to present.

4.  After the above has been completed, schedule the Veteran for a VA gastrointestinal examination to determine the etiology of any present gastrointestinal disorders.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

It is requested that the VA examiner indicate whether any current gastrointestinal disorder of the upper or lower tract, to include but not limited to symptomatology manifested by gastritis, dysphagia, constipation, nausea, and chest pain, gastroesophageal reflux disease, and hiatal hernia is at least as likely as not (i.e., 50 percent or greater probability) related to the in-service complaints of abdominal pain, rule out colon spasm, rule out diverticulitis, difficulty swallowing with questionable esophagitis in August 1979, and sudden onset of substernal chest pain.
 
A rationale must be provided for the opinion provided.  The Veteran also is considered competent to report gastrointestinal symptoms he has experienced since his military service.  

5.  After the above has been completed, schedule the Veteran for a VA dermatology examination to determine the etiology of any present groin rash.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  If feasible, the examination should take place during an active phase. 

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

It is requested that the VA examiner indicate whether any current groin rash is at least as likely as not (i.e., 50 percent or greater probability) related to the in-service groin rash in July 1978 during active duty for training.
 
A rationale must be provided for the opinion provided.  The Veteran also is considered competent to report any groin rash symptoms he has experienced since his military service.

6.  Then review the record and readjudicate the claim.  If the issues remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


